DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Foreign Priority Claim
Acknowledgment is made of applicant’s claim for foreign priority.  Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Examiner Note
Claim(s) 2 and 3 are rejected under 35 USC § 112(b) below.  If the minor 112(b) rejection is overcome with the recommended amendment, then claims 2 and 3 would considered as “objected to as being dependent upon a rejected base claim”, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The Applicant is strongly encouraged to call the Examiner.  Only a small portion of either claim 2 or 3 would need to be imported into claim 1 to make the entire invention allowable.  
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claim(s) 1, 2 and 3 is/are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim(s) a state(s), “a radar PTH” which does not expand the acronym PTH.  The first time PTH is used, it should be expanded to include each of its terms in accordance with the specification.
Claim(s) 1 recite(s) the limitation “sends a relative distance and speed between a vehicle carrying the test radar and virtual target vehicles”.  However, claim 1 previously has the test radar mounted on a PTH structure.  A better wording might be “sends a relative distance and speed between 
Claim(s) 2 and 3 depend on rejected claim(s) 1 and are also rejected under 35 U.S.C. 112(b).  
Claim Interpretation - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
NEW:  This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claim(s) 1:  “a radar echo simulation module” 
Claim(s) 1:  “a control module” 
Claim(s) 1:  “a(n) signal acquisition module” 
Claim(s) 1, 2:  “a(n) darkroom module” 
Claim(s) 1, 2:  “a(n) radio frequency input unit” 
Claim(s) 1:  “a(n) signal processing unit” 
Claim(s) 1, 2:  “a(n) RF output unit” 
Claim(s) 1, 3:  “a(n) radar PTH control unit” 
Claim(s) 1, 2:  “a(n) antenna turntable control unit” 
Claim(s) 1:  “a(n) echo simulation control unit” 
Claim(s) 2, 3:  “a(n) antenna movement module” 
Claim(s) 3:  “a(n) radar clamping module” 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Chandra, et al, U. S. Patent Application Publication 2017/0227627 (“Chandra”) in view of Kim, et al, U. S. Patent Application Publication 2014/0070981 (“Kim”), Bryan, et al, U. S. Patent 5,247,843 (“Bryan”), and Dougherty, et al, U. S. Patent Application Publication 2012/0235858 (“Dougherty”).
Chandra teaches:
A multi-target dynamic simulation test system for vehicle-mounted millimeter-wave (MMW) radar,  comprising: an antenna turntable,… a radar echo simulation module, a control module, a signal acquisition module and a display, (Chandra, figure 1A/B, 2, 3 paragraph 0019-0023, “[0019] Referring now to FIGS. 1A and 1B, one aspect of a radar testing system 10 includes a radar system 100, a radar sensor rotation system 150, a computer 200 and a radar simulator 300. The computer 200 is communicatively coupled with the radar sensor rotation system 150 via communication link 210 and the simulator 300 via communication link 220. The radar system has a radar sensor 102 configured to transmit an outgoing radar signal 110 about a central radar signal axis 112, and receive a simulated return radar signal 310 from the radar simulator. [0022] With reference to FIG. 3, another aspect of a radar testing system 30 includes the radar system 100, the radar sensor rotation system 150, the computer 200 and the radar simulator 300. The computer 200 is communicatively coupled with the radar sensor rotation system 150 via the bi-directional communication link 210 and the radar sensor 102 is communicatively coupled to an Advanced Driver Assistance System (ADAS) controller 214 via the separate communication link 212. [0023] The radar test system disclosed herein can be used to test any radar system used in vehicle radar applications. Such radar systems can include automotive radar bands of 24 GHz and/or 77 GHz.”; two embodiments radar under test, that the test bench can be rotated throughout the azimuth (i.e. an antenna turntable), a simulation mode and computer controller 200; that the radar under test can be a 77 GHz system (i.e. MMW radar), and can be installed on a vehicle).
antennas are driven by the antenna turntable to pan; (Chandra, figure 1A/B, 2, 3 paragraph 0019-0023, 0028, “[0022] With reference to FIG. 3, another aspect of a radar testing system 30 includes the radar system 100, the radar sensor rotation system 150, the computer 200 and the radar simulator 300. [0020] In some instances, the computer 200 is configured to instruct the radar sensor rotation system 150 to rotate the radar sensor 102 through a plurality of predetermined angles in a continuous manner and/or for a predetermined amount of time at each predetermined angle while the radar system 100 transmits outgoing radar signals 110. It should be appreciated that rotation of the radar sensor 102 provides testing of the radar system 100 with the virtual object moving in the X-Z plane. [0028] The test antenna array 320 of the radar simulator 300 can include a plurality of antenna elements 320a, 320b, each of which may be coupled to the transmit/receive radio frequency processor 330.”; that the radar under test 100 can be rotated in the azimuth direction by the computer 200; it is considered a 103 obvious construction that both the radar 100 and radar 300 can have multiple antennas in an array, as shown in figure 6).
the radar echo simulation module includes a radio frequency (RF) input unit, a signal processing unit and a RF output unit which are signal-connected in order; the RF input unit and the RF output unit are respectively signal-connected to the antennas; (Chandra, figure 4, paragraph 0023-0028, “[0023] With reference to FIG. 4, one aspect of the radar system 100 includes a voltage controlled oscillator (VCO) 120 and one or more amplifiers 122, 124. A transceiver mixer 126 and a radar antenna 128 are communicatively coupled and receive signals from the voltage controlled oscillator 120 and the one or more amplifiers 122, 124. … [0024] The radar antenna 128 acts as the interface between the radar system 100 and free space through which radio waves are transmitted and received.”; that the test radar 100 can have an RF input output that is connected to the antennas; that the output signals can be generated; that the input signals can be received and processed by DSP).
the control module comprises a host controller which is respectively connected to a radar PTH control unit, an antenna turntable control unit and an echo simulation control unit; (Chandra, figure 5, paragraph 0022-0026, “[0025] Referring now to FIG. 5, the computer 200 includes one or more processors 230, one or more memory modules 232, a monitor 234, keypad 236 and one or more other components 238, 238 used in the operation of the computer 200. … [0026] The computer 200 has a first port 242 that allows communication between the computer 200 and the radar system 100 via communication link 210 and a second port 244 that allows communication between the computer 200 and the radar simulator 300 via communication link 220. [0022] The communication links 210, 212 and 216 allow independent testing/monitoring and control of the radar sensor rotation system 150 and radar sensor 102.”; that the controller 200 is connected to the radar 100, the rotation system 150, and the echo radar simulator 300).
the radar PTH control unit is connected to the radar PTH in a manner of control; … the host controller sends an expected pan angle …  of the test radar to the radar PTH through the radar PTH control unit, (Chandra, paragraph 0026, “[0026] The first port 242 and the second port 244 can be any port that allows for transfer of information, instructions, data, signals, etc., between the computer 200 and the radar system 100 and radar simulator 300, respectively.”; that the computer 200 can send instructions to the radar under test 100 using the data port 244).
the antenna turntable control unit is connected to the antenna turntable in a manner of control; (Chandra, paragraph 0022, “[0022] The computer 200 is communicatively coupled with the radar sensor rotation system 150 via the bi-directional communication link 210. [0032] With reference now to FIGS. 7A-7C, the radar rotation system 150 includes a rotation shaft 152 … and is mechanically coupled to a motor 154 having a motor rotation shaft 156… The motor 154 is communicatively coupled with the computer 200 and can be instructed to rotate the motor rotation shaft 156 to a predetermined position that provides a predetermined angle between the central radar signal axis 112 and the central return radar signal axis 312.”; that the computer 200 can send instructions to the radar rotation system 150 using the link 210; that the computer 200 can send instructions to the motor rotation shaft and command a predetermined angle for the radar under test 100).
the echo simulation control unit is signal-connected to the signal processing unit;  (Chandra, figure 1A/B, 2, 3 paragraph 0019-0023, “[0019] The computer 200 is communicatively coupled with the radar sensor rotation system 150 via communication link 210 and the simulator 300 via communication link 220. … The radar simulator 300 is configured to provide the return radar signal 310 about a central return radar signal axis 312 to the radar system 100, the return signal 310 being representative of a simulated virtual object in the FRONT of the radar sensor 102.”; that the controller 200 controls the radar simulator 300 (i.e. the echo simulation control unit); that the simulator 300, computer 200, and radar 100 are all signal connected).
sends an expected pan angle of each antenna in the antenna turntable to the antenna turntable through the antenna turntable control unit, and (Chandra, paragraph 0034, 0026, “[0034] It should be appreciated that the rotation of the radar sensor 102 to each angle can be step-wise or continuous. … For example, the radar sensor 102 can transmit the outgoing radar signals 110 and the radar simulator 300 can receive the outgoing radar signals 110 and transmit the simulated return radar signals 310 while the radar sensor 102 is moved from angle-to-angle with the radar sensor 102 held at a given angle for fixed amount of time. The fixed amount of time can be for 0.1 seconds, 1 second, 3 seconds, 5 seconds, 10 seconds or time period between 0.1 seconds and 10 seconds.”; that the radar test system can be instructed to rotate the radar under test in various degree increments and at various time periods).
sends a relative distance and speed between a vehicle carrying the test radar and virtual target vehicles, processed by the signal processing unit, to the test radar through the antennas; (Chandra, figure 8, paragraph 0034, 0026, “[0034] With reference to FIG. 8, a method for testing a radar system is shown generally at reference numeral 40. The method 40 includes selecting and entering data on one or more virtual objects to be detected by the radar system 100 in the computer 200. A radar system test is started at step 410 and the radar sensor 102 is activated and transmits outgoing radar signals 110 with the radar sensor 102 at a first angle relative to the radar simulator 300 at step 420, i.e. a first angle between the central radar signal axis 112 and the central return signal axis 312. [0028] The simulated return radar signal 310 is then transmitted via the respective antenna 320a, 320b, back to the radar sensor 102 and thus back to the radar system 100. [0029] The offset signal 336 is coupled to a second input port of the SSBG 334. The amplitude and frequency of offset signal 336 is selected to simulate a particular Doppler and/or range offset for the virtual object and thus to provide the simulated return radar signal 310 to the radar system 100. [0026] Such types of communication links include a digital visual interface cable, display port cable, E-Sata cable, IEEE 1394 interface cable, PS/2 cable, serial cable, VGA cable, SCSI cable, USE cable, etc.”; figure 8, inclusive of step 400 which states “select and enter object to be detected (size velocity, angles relative to radar sensor); that the target information therefore includes velocity and range information of the virtual targets; that this information is broadcast from the simulator 300 to the radar 100 with the required frequency offset and/or range offset; that the combined data of computer 200 can be sent to a display port).
the signal acquisition module is connected to the display after being signal-connected to the test radar; (Chandra, paragraph 0034, 0026, “[0034] At step 460 the radar simulator 300 receives the outgoing radar signals 110 transmitted by the radar sensor 102 at the next angle and transmits simulated return radar signals 310 for the next angle to the radar system 100. At step 470, the computer 200 determines if a testing run is complete, e.g. determines if all angles for a given test have been executed.  [0026] Such types of communication links include a digital visual interface cable, display port cable, E-Sata cable, IEEE 1394 interface cable, PS/2 cable, serial cable, VGA cable, SCSI cable, USE cable, etc.”; that the radar under test 100 can see the signal 310 broadcast from the simulator 300, that the signals can be sent to a display port (i.e. connected to a display) after reception by the radar 100 from simulator 300 to test radar systems at different angles (i.e. see ppp 0035)).
the signal acquisition module acquires and  (Chandra, paragraph 0019, “[0019] The radar simulator 300 is configured to provide the return radar signal 310 about a central return radar signal axis 312 to the radar system 100, the return signal 310 being representative of a simulated virtual object in the FONT of the radar sensor 102.”; that the system acquired the virtual radar data from simulator 300 at the radar under test 100 for analysis).
Chandra does not explicitly teach:
 a radar PTH, … wherein a test radar is mounted on the radar PTH and driven by the radar PTH to pan or tilt; and tilt angle
the test radar is placed in a darkroom module of the antenna turntable;
stores a detection signal of the test radar, and transmits the detection signal of the test radar to the display for real-time display..
Kim teaches  a radar PTH, … wherein a test radar is mounted on the radar PTH and driven by the radar PTH to pan or tilt; and tilt angle (Kim, paragraph 0028, “[0028] Referring to FIG. 1, the three-axis motion platform 110 may be coupled to the SAR antenna 140. The three-axis platform 110 is configured to reproduce the jitter components generated from the attitude of the SAR payload 150 and the pointing plane of the SAR antenna 140.”; that a SAR radar can be mounted on a 3-axis platform).
In view of the teachings of Kim it would have been obvious for a person of ordinary skill in the art to apply the teachings of Kim to Chandra at the time the application was filed in order to test a radar in azimuth and elevation.  Accordingly, it would have been obvious to a person having ordinary skill in the art to substitute the teachings of Kim in the same or in a similar field of endeavor with Chandra before the effective filing date of the claimed invention in order to substitute Kim’s 3-axis test bench for Chandra’s 2-axis test bench  The substituted components were known in the art, one of ordinary skill could have substituted the elements, and the simple substitution of the 3-axis bench for the 2-axis bench would have yielded predictable results, namely the robust testing of a radar.  (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007)).
Bryan teaches the test radar is placed in a darkroom module of the antenna turntable; (Bryan, column 2, lines 27-33, “Typically, signal projection system 30 comprises a large, wall-mounted antenna array allowing signal propagation into a shielded anechoic chamber 54 on the order of twenty-five hundred square feet. [ccc As illustrated in FIG. 2, flight table 82 permits movement of missile 14 about three axes relative to a preselected point 84 (which may correspond, e.g., to the center of the seeker or missile 14 center of gravity). Included among these three axes are missile pitch, yaw, and roll axes 86, 90, and 94, respectively, with missile pitch gimbal 98, yaw gimbal 102, and roll gimbal 106 functioning to provide appropriate motion.”; that a radar, mounted on a 3-axis platform can be tested in an anechoic chamber if necessary).
In view of the teachings of Bryan it would have been obvious for a person of ordinary skill in the art to apply the teachings of Bryan to Kim and Chandra at the time the application was filed in order to test a radar. Accordingly, it would have been obvious to a person having ordinary skill in the art to substitute the teachings of Bryan in the same or in a similar field of endeavor with Chandra  before the effective filing date of the claimed invention in order to substitute generic test for a test in an anechoic chamber  The substituted components were known in the art, one of ordinary skill could have substituted the elements, and the simple substitution of the Chandra’s generic location with Bryan’s specific location of an anechoic chamber would have yielded predictable results, namely the accurate testing of a radar.  (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007)).
Dougherty teaches stores a detection signal of the test radar, and transmits the detection signal of the test radar to the display for real-time display. (Dougherty, paragraph 0065 & 0072, “[0065] CPU 48 operates the radar. For each multiple-pulse radar dwell, CPU 48 selects that azimuth beam position, chooses the waveform to be transmitted, and receives resulting detections. CPU 48 also processes detection data to provide range and angle sidelobe blanking, monopulse angle measurement, fine range measurement, and single scan correlation. The processed detection data is then sent to laptop computer 16 for additional processing and display. [0072] Doppler filter (DOP) 54 is carried out using a 128 or 256 point FFT operation. The two-dimensional array of range-Doppler cell data generated by Doppler filter 54 is stored in memory and accessed by target detection module 56.”; that a computer can take data from a radar receiver, analyze the data, store the data, and display the data for interpretation).
In view of the teachings of Dougherty it would have been obvious for a person of ordinary skill in the art to apply the teachings of Dougherty to Bryan, Kim and Chandra at the time the application was filed in order to test a radar.  Accordingly, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Dougherty in the same or in a similar field of endeavor with Chandra before the effective filing date of the claimed invention in order to combine Dougherty’s actual display and memory for Chandra’s implied memory and “display port” The actual display of the data to a user for interpretation is the desired purpose of both inventions and both merely perform the same functions as they perform separately and being no more “the combining of prior art elements according to known methods to yield predictable results” (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007)).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD H.B. BRASWELL whose telephone number is (469)295-9119.  The examiner can normally be reached on 7-5 Central Time (Dallas).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached (571) 272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Donald HB Braswell/             Primary Examiner, Art Unit 3648